Acknowledgment
Receipt of an amendment filed 8/5/21 has been acknowledged and entered.  The office is withdrawing all previous rejection in view of the amendment.  


Reason for Allowance
Claim 1 is allowed because the prior art neither shows nor teaches a pedelee comprising:
the assist function determiner comprises, an assist function which is stored in an assist function memory, and 
an upper zone boundary and a lower zone boundary of a zone criteria for an applicability of the assist function, the upper zone boundary and the lower zone boundary of the zone criteria being stored in a zone memory, 
an assist action selected by the assist function determiner results, 
below the lower zone boundary, in a larger electric driving power than would be provided according to the assist function, and above the upper zone boundary, in a smaller electric driving power than would be provided according to the assist function, and 
the operating unit is configured to adjust at least one of the lower zone boundary and the upper zone boundary.
Claims 2-6 are allowed because these claims are depended on allowable claim 1.

         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TONY H WINNER/               Primary Examiner, Art Unit 3611